UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                               )
SUSIE M. POINDEXTER,           )
                               )
       Plaintiff,              )
                               )
               v.              )                                Civil Action No. 09-1392 (RLW)
                               )
WACHOVIA MORTGAGE CORPORATION, )
et al.                         )
                               )
       Defendants.             )
                               )

                         MEMORANDUM OPINION AND ORDER

       Presently before the Court is Plaintiff’s Motion for Entry of Default Judgment Against

Defendant Chase Title, Inc., ECF No. 52 [hereinafter Mot.]. In her amended complaint, Plaintiff

alleges that she was fraudulently induced to refinance her mortgage with a loan that contained

payment terms she could not meet. See 1st Am. Verified Compl., ECF No. 19. Against Chase

Title, Inc. (“Chase”), Plaintiff alleges a common-law claim of unconscionability, id. ¶¶ 81–84,

and a claim for violation of the D.C. Consumer Protection Procedures Act, id. ¶¶ 109–16.

       The U.S. Marshals Service served a copy of the amended complaint on Chase’s

registered agent, National Registered Agents, in August 2010. Process Receipt and Return, ECF

No. 33 at 2. Chase answered the amended complaint through counsel in December 2010. See

Ans. of Def., Chase Title, Inc., to 1st Am. Verified Compl., ECF No. 34. In April 2011, Chase’s

counsel moved to withdraw. See Mot. to Withdraw as Counsel for Def. Chase Title, Inc.,

Pursuant to LCvR 83.6(c), ECF No. 39. On May 31, 2011, the Court granted that motion, which

was not opposed by any party and which was not responded to by Chase itself, as conceded.

Order, ECF No. 43. At that moment, Chase became unrepresented by counsel.
       A corporation may not proceed pro se in a civil action. 28 U.S.C. § 1654; see United

States v. High Country Broadcasting Co., Inc., 3 F.3d 1244 (9th Cir. 1993). The Court warned

Chase of that fact several times, through several orders sent to several addresses where Chase

might have been found, giving Chase ample time and opportunity to secure counsel to represent

it in this case. See Order, ECF No. 43; Order, ECF No. 46. The final deadline by which Chase

was to have secured counsel was August 29, 2011. Order at 2, ECF No. 46; Fed. R. Civ. P. 6(d).

To date, since Chase’s original counsel withdrew, no counsel has entered an appearance in this

case on behalf of Chase and Chase has not responded in any way to any of the Court’s orders.

By failing to secure counsel, Chase has failed to defend itself in this case. The Clerk of the

Court therefore properly entered Chase’s default on September 29, 2011. Default, ECF No. 51;

see Fed. R. Civ. P. 55(a).

       Plaintiff now moves for judgment on that default and requests an ex parte hearing on

damages at the time of trial. See Mot. Pursuant to Federal Rule of Civil Procedure 55(b)(2), that

motion will be granted. This default judgment may be amended upon an appropriate showing by

Plaintiff regarding the amount of damages, whereupon final judgment will be entered.

       Accordingly, it is hereby

       ORDERED that Plaintiff’s Motion for Entry of Default Judgment Against Defendant

Chase Title, Inc., ECF No. 52, is GRANTED; and it is

       FURTHER ORDERED that default judgment is entered against Chase Title, Inc.
                                                                    Judge            Digitally signed by Judge Robert L.
                                                                                     Wilkins
       SO ORDERED this 8th day of November, 2011.                                    DN: cn=Judge Robert L. Wilkins,
                                                                    Robert L.        o=U.S. District Court, ou=Chambers
                                                                                     of Honorable Robert L. Wilkins,
                                                                                     email=RW@dc.uscourt.gov, c=US
                                                                    Wilkins          Date: 2011.11.08 11:09:36 -05'00'


                                                                     ROBERT L. WIKLINS
                                                                     United States District Judge




                                                 2